                      United States District Court
                       District of Massachusetts


                                   )
Allscripts Healthcare, LLC,        )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )     Civil Action No.
DR/Decision Resources, LLC,        )     19-11038-NMG
d/b/a Decision Resources Group     )
                                   )
          Defendant.               )
                                   )


                          MEMORANDUM & ORDER

GORTON, J.

     This suit arises out of a contractual dispute between

Allscripts Healthcare, LLC (“Allscripts” or “plaintiff”) and

Decision Resources, LLC d/b/a Decision Resources Group (“DRG” or

“defendant”).

     Pending before the Court is the motion of Allscripts to

dismiss DRG’s counterclaim for false and misleading statements

pursuant to Section 43(a)(1)(B) of the Lanham Act.

I.   Background

     A. The Parties

     Allscripts is a healthcare information technology company

that collects, aggregates and de-identifies sensitive patient

level data from a network of medical practices in compliance

                                 - 1 -
with applicable privacy and security laws and regulations, i.e.,

the Health Insurance Portability and Accountability Act

(“HIPAA”).

    Allscripts licenses its data to third party recipients,

provided that, among other things, the third party agrees to

protect the data and an independent statistician certifies that

the data has been de-identified in compliance with HIPAA.

    In June, 2014, Allscripts entered into a Master Data

License Services Agreement (“the Agreement”) with DRG, a

healthcare data and consulting company that compiles and

repackages licensed data for sale to third parties.

    In February, 2018, Allscripts acquired Practice Fusion, an

electronic health records company and data provider, and

subsequently formed a new business unit, Veradigm, which

competes directly with DRG.

    B. The Agreement

    Pursuant to the terms of the Agreement, which is governed

by Delaware law, the parties agreed that

    Allscripts hereby grants to [DRG] a limited, revocable
    non-exclusive license to use the Data [as defined
    elsewhere in the Agreement] to create analyses,
    reports and products (“Client Products”) using the
    Data and to commercially distribute such Client
    Products to its customers. If the Data is de-
    identified using a statistician certification, such
    license is subject to the terms and restrictions set

                              - 2 -
    forth in the statistician certificate. [DRG] shall
    have no authority, permission, right, or license with
    respect to the Data except as expressly and explicitly
    granted to it by Allscripts by the terms of this
    Agreement.

    The Agreement further provides that either party can

terminate if the other party commits a material breach and

fails to cure within 30 days of receiving written notice.

    C. Alleged Breach of the Agreement

    In October, 2018, Allscripts exercised its audit rights

under the Agreement to conduct an audit of DRG’s facilities and

records on suspicion that DRG was licensing patient level data

to third parties in violation of the Agreement.

    In February, 2019, Allscripts sent a letter to DRG

asserting that DRG was in breach of the Agreement because it was

providing Allscripts’ patient level data to DRG clients.     DRG

maintained that it was acting in accordance with the terms of

the Agreement and HIPAA.   In response to DRG’s disavowal of the

accused conduct, Allscripts contended that DRG’s provision of

patient-level Allscripts data to DRG customers materially

breached the Agreement.

    DRG contends that shortly thereafter it learned that

Allscripts, through Veradigm, “initiated contact with one of

DRG’s customers” and informed that customer, who remains



                              - 3 -
unidentified, that “it should be concerned about DRG’s sustained

ability to sell [electronic health records (“EHR”)] data.”    DRG

submits that Allscripts also “falsely indicated to other DRG

customers that DRG [would] soon lose access to Allscripts’

data.”

      D. Procedural History

      Mediation proved unsuccessful in May, 2019, whereupon

Allscripts filed the instant action alleging 1) violation of the

Defend Trade Secrets Act (Count I); 2) trade secret

misappropriation under Massachusetts law (Count II); 3) breach

of contract (Count III); 4) unfair and deceptive practices under

M.G.L. c. 93A (Count IV); and 5) fraud in the inducement (Count

V).   Defendant counterclaimed for 1) declaratory judgment

(Counterclaim I); 2) unfair competition under M.G.L. c. 93A

(Counterclaim II); 3) false and misleading statements in

violation of Section 43(a)(1)(B) of the Lanham Act (Counterclaim

III); and 4) breach of contract (Counterclaim IV).

      The parties filed cross motions for preliminary injunctions

both of which were denied.    Prior to the Court’s ruling,

Allscripts moved to dismiss only DRG’s Lanham Act counterclaim

(III).




                               - 4 -
II.   Motion to Dismiss

        A. Legal Standard

      To survive a motion to dismiss, a claim must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference and matters of which judicial notice

can be taken. Nollet v. Justices of Trial Court of Mass., 83 F.

Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228 F.3d 1127 (1st

Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the claim as true and draw all reasonable inferences in the

claimant’s favor. Langadinos v. Am. Airlines, Inc., 199 F.3d 68,

69 (1st Cir. 2000).   If the facts in the claim are sufficient to

state a cause of action, a motion to dismiss must be denied. See

Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a claim, that doctrine is not applicable to legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).       Threadbare

recitals of legal elements which are supported by mere

conclusory statements do not suffice to state a cause of action.

                                 - 5 -
Id.   Accordingly, a counterclaim does not state a claim of

relief where the well-pled facts fail to warrant an inference of

any more than the mere possibility of misconduct. Id.

        B. Analysis

      DRG alleges that Allscripts disseminated false and

misleading statements in violation of Section 43(a)(1)(B) of the

Lanham Act by initiating contact with at least one DRG customer

and fostering concern about DRG’s sustained right to sell EHR

data.   Section 43(a)(1)(B) of the Lanham Act provides that any

person who “uses in commerce” any

      false or misleading description of fact, or false or
      misleading representation of fact, which . . . (B) in
      commercial advertising or promotion, misrepresents the
      nature, characteristics, qualities, or geographic
      origin of his or her or another person’s goods,
      services, or commercial activities, shall be liable in
      a civil action by any person who believes that he or
      she is likely to be damaged by such act.

15 U.S.C. § 1125(a)(1).

      To state a claim pursuant to Section 43(a)(1)(B), a

claimant must allege that: 1) the offending party made a false

or misleading statement of fact; 2) in a commercial

advertisement about its product or the product of another; 3) in

interstate commerce; 4) that was material and either actually

deceived or had the tendency to deceive a substantial segment of

the declarant’s audience; and 5) which caused injury to the



                               - 6 -
claimant. Ferring Pharm. Inc. v. Braintree Labs., Inc., 38 F.

Supp. 3d 169, 176-77 (D. Mass. 2014).

    Allscripts moves to dismiss DRG’s counterclaim on the

grounds that the alleged statement 1) was not a commercial

product advertisement; 2) did not actually deceive or have the

tendency to deceive DRG customers; and 3) was not placed into

interstate commerce.

         1.   Commercial Advertising or Promotion

    Section 43(a)(1)(B) prohibits falsehoods and

misrepresentations only in “commercial advertising or

promotion”. Podiatrist Ass’n, Inc. v. La Cruz Azul De Puerto

Rico, Inc., 332 F.3d 6, 19 (1st Cir. 2003).   To survive a motion

to dismiss, then, a claimant must allege that the offending

party is a competitor who disseminated speech which “does no

more than propose a commercial transaction.” Bolger v. Youngs

Drug Prods. Corp., 463 U.S. 60, 66 (1983).    Such speech must

also “target[] a class or category of purchasers or potential

purchasers” with the intent of influencing customers or

potential customers to purchase the goods or services of the

declarant. Podiatrist Ass’n, Inc., 332 F.3d at 19.

    DRG claims that Allscripts contacted DRG customers and

provided false or misleading information for the express purpose




                              - 7 -
of influencing those customers to discontinue their

relationships with DRG in favor of competitor Veradigm.

    Allscripts first submits that DRG’s claim must be dismissed

because DRG identifies only a single instance of alleged

misrepresentation.   Where the market for a product is limited in

number, however, “even a single [solicitation] to an individual

purchaser may be enough to trigger the protections of the

[Lanham] Act.” Coastal Abstract Serv., Inc. v. First Am. Title

Ins. Co., 173 F.3d 725, 735 (9th Cir. 1999).   For that reason,

DRG’s identification of only one particular instance of alleged

false commercial speech does not warrant dismissal.

    Allscripts next contends, relying on Podiatrist

Association, Inc., that even if one instance of false commercial

speech is actionable under the Lanham Act, DRG’s claim still

fails because DRG does not identify the means or medium through

which Allscripts purportedly contacted that DRG customer.    In

Podiatrist Association, Inc., however, the plaintiff’s claim

suffered from an all-around lack of specificity. 332 F.3d at 18.

Indeed, the claim alleged only that the defendant “disseminated

widely” false and disparaging statements to patients and

“actively encouraged” them to seek services elsewhere. Id.     Such

generalized allegations lack the specificity necessary to state

a claim pursuant to Section 43(a)(1)(B).


                               - 8 -
      Here, in contrast, DRG proffers specific false or

misleading statements it alleges Allscripts disseminated to

DRG’s customers and identifies at least one particular occasion

on which such a statement was made.     Such a description is

specific enough to survive Allscripts’ motion to dismiss.

          2.   False or Misleading Statement

      Section 43(a)(1)(B) applies only to statements that are

false or misleading. Ferring Pharm. Inc., 38 F. Supp. 3d at 176-

77.   As another session of this Court has explained,

      [u]nless the complained of speech is such that a court
      can properly say that no reasonable person could be
      misled by the advertisement in question, it is not
      appropriate to resolve the issue of the truthfulness
      of the speech on a motion to dismiss.

Genzyme Corp. v. Shire Human Genetic Therapies, Inc., 906 F.

Supp. 2d 9, 17 (D. Mass. 2012) (internal citations, alteration

and quotation marks omitted).

      Allscripts submits that, pursuant to that standard, DRG’s

claim should be dismissed because DRG identifies no statement of

“provably false factual connotation.” See Milkovitch v. Lorain

Journal Co., 497 U.S. 1, 20 (1990).     To that end, Allscripts

maintains that any alleged statements urging caution with regard

to DRG’s sustained authorization to provide EHR data were not

false or misleading by virtue of DRG’s material breach of the

Agreement.

                                - 9 -
    As DRG emphasizes in response, however, Allscripts was

contractually bound by the Agreement at the time of the alleged

statements.    Indeed, whether DRG materially breached the

Agreement such that Allscripts was discharged of its contractual

obligation to provide EHR data to DRG is the subject of the

instant dispute.    DRG has, therefore, sufficiently alleged that

the statements of Allscripts to DRG’s customers regarding DRG’s

continued privilege to procure Allscripts’ data were false or

misleading.

         3.    Interstate Commerce

    A false or misleading statement must be placed in

interstate commerce to be actionable pursuant to Section

43(a)(1)(B).   See, e.g., Arborjet, Inc. v. Rainbow Treecare

Scientific Advancements, Inc., 63 F. Supp. 3d 149, 156 (D. Mass.

2014).

    Allscripts submits that DRG cannot demonstrate the

statements at issue were placed into interstate commerce because

DRG fails to allege where, by whom and to whom the statements at

issue were made. In its Complaint, however, DRG alleges that

    Allscripts has placed its misleading statements into
    interstate commerce by making such statements to DRG’s
    customers in various states.

    Commerce, as defined in the Lanham Act, has been construed

broadly to include false or misleading statements that “affect


                               - 10 -
the sale of goods or services” in a manner that substantially

affects interstate commerce in the aggregate even if made wholly

intrastate. See, e.g., Town & Country Motors, Inc. v. Bill Dodge

Automotive Grp., 115 F. Supp. 2d 31, 35 (D. Me. 2000); Summit

Tech., Inc. v. High-Line Med. Instruments Co., 933 F. Supp. 918,

934 n.10 (C.D. Cal. 1996).   Furthermore, a court may reasonably

infer that a false statement was placed in interstate commerce

from facts alleged. McGrath & Co., LLC v. PCM Consulting, Inc.,

No. 11-cv-10930-DJC, 2012 WL 503629, *6 (D. Mass. Feb. 15,

2012).

    Here, DRG has pled that Allscripts’ statements were placed

into interstate commerce by virtue of being made to Allscripts’

customers throughout the country.   DRG has further pled that

Allscripts, a North Carolina corporation with its principal

place of business in Illinois, contracted with DRG, a Delaware

Corporation with its principal place of business in

Massachusetts, and that the business models of both companies

affect national medical research in the heavily federally-

regulated healthcare industry.   Drawing all reasonable

inferences in DRG’s favor, DRG has adequately alleged that

Allscripts placed its statements into interstate commerce.




                              - 11 -
III. Motion to Enhance the Protective Order

    DRG moves pursuant to Fed. R. Civ. P. 26 to enhance the

protective order entered by this Court on September 11, 2019,

(“the Protective Order”).   DRG, by its own terms, seeks an

“extremely limited enhancement” of the Protective Order to

ensure the heightened confidentiality of a single document:

“DRG’s proprietary aggregate data product (the ‘Transformed Data

Product’)”.   According to DRG, the Transformed Data Product is

“one of DRG’s most valuable assets” and, for that reason, DRG

requests to restrict its review to outside counsel only.

    Allscripts responds that DRG has failed to establish cause

to enhance the Protective Order to prevent Allscripts’ in-house

attorneys from viewing the Transformed Data Product.   Allscripts

submits that such a modification would prevent its attorneys

from being fully informed about key issues in the case such that

their ability to represent their client would be compromised.

    A party to a stipulated protective order seeking to modify

the order must demonstrate good cause for modification. See

Jagex Ltd. v. impulse Software, 273 F.R.D. 357, 358 (D. Mass.

2011).   DRG fails to proffer a persuasive reason for its

speculation that Allscripts’ attorneys, who are officers of the

Court and bound by the Protective Order, would flout their duty

and disclose to Allscripts’ employees information labeled as


                              - 12 -
“Confidential-Attorneys’ Eyes Only” in violation of the

Protective Order.

    Accordingly, DRG’s motion to enhance the Protective Order

will be denied.

                              ORDER


    For the forgoing reasons, the motion of plaintiff/counter-

defendant Allscripts Healthcare, LLC to dismiss the claim of

defendant/counter-claimant Decision Resources, LLC d/b/a

Decision Resources Group (“DRG”) for false and misleading

statements in violation of Section 43(a)(1)(B) of the Lanham Act

(Docket No. 34) is DENIED.


    Furthermore, the motion of DRG to enhance the Protective

Order entered by this Court on September 11, 2019, (Docket No.

72) is DENIED.


So ordered.


                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge


Dated February 20, 2020




                             - 13 -
